Citation Nr: 0943840	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-36 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to August 
1969 and from July 1970 to December 1982.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for 
hypertension, evaluated as noncompensably disabling, 
effective February 19, 2004.  

In an August 2006 rating decision, the RO increased the 
Veteran's evaluation for service connected hypertension to 10 
percent, effective February 19, 2004.  Inasmuch as a higher 
rating is available for service-connected hypertension than 
that assigned in the August 2006 rating decision, and as a 
claimant is presumed to be seeking the maximum available 
benefit for a given disability, the claim for a higher rating 
as reflected on the title page remain viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The Veteran's hypertension is controlled by continuous 
medication and is otherwise characterized by diastolic 
pressure below 100 and systolic pressure below 160.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service connected hypertension have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A.        §§ 5103 and 5103A (West 2002), was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified in part at 38 C.F.R. § 
3.159 (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in April 2004 and November 2005 
letters.  These letters informed the Veteran of the types of 
evidence not of record needed to substantiate his claims and 
also informed him of the division of responsibility between 
the Veteran and VA for obtaining the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the Appellant on these latter 
two elements, however, the Board finds no prejudice to the 
Appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It 
is well to observe that service connection for hypertension 
has been established and an initial rating has been assigned.  
Thus, the Veteran has been awarded the benefit sought, and 
such claims have been substantiated.  See Dingess, 19 Vet. 
App. 473.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the Veteran service connection and assigning an initial 
disability rating for this condition, he filed a notice of 
disagreement contesting the initial rating determinations.  
See 38 C.F.R. § 3.159(b)(3) (providing that VA has no duty to 
provide section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the Veteran a Statement of 
the Case that addressed the initial rating assigned, included 
notice of the criteria for a higher rating, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, private treatment records, VA medical 
examination results, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to Diagnostic Code 7101 provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Note (2) provides that 
hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be rated as part of the condition causing it rather 
than by a separate rating.  Note (3) to Diagnostic code 7101 
provides that hypertension is to be rated separately from 
hypertensive heart disease and other types of heart 
disorders.  38 C.F.R. § 4.104.  

Analysis

The evidence of record includes several blood pressure 
readings.  Private treatment records from Faxton-St. Luke's 
Healthcare (FSLHC) from March 2004 to May 2006 show diastolic 
readings ranging from 66 to 96 and systolic readings ranging 
from 118 to 144.  Private treatment records from Dr. J. 
Ferriero from December 2004 to August 2007 show diastolic 
readings ranging from 80 to 86 and systolic readings ranging 
from 112 to 162.  During his September 2004 VA medical 
examination, the Veteran's blood pressure readings were: 
130/60, 130/76, and 140/80.  At the time of his April 2007 VA 
examination for his arteries and veins, the Veteran's blood 
pressure readings were: 150/110, 150/100, and 150/110.  The 
examiner noted that the Veteran had not taken his medication 
that day. 

The VA medical examiners; VA treatment records; and private 
treatment records from Dr. P. Harding and FSLHC note that the 
Veteran treats his hypertension with medication.

Based on the evidence described above, the Board finds that 
the Veteran meets the criteria for an initial rating of 10 
percent, but no more, for hypertension.  The Veteran's 
recorded blood pressure readings show neither diastolic 
readings predominately 110 or more nor systolic readings 
predominately 160 or more.  Therefore a 20 percent evaluation 
is not warranted.  

The Veteran's representative's argument in the October 2005 
VA Form 9 that the Veteran's medication artificially deflated 
his true blood pressure reading and therefore he should be 
entitled to a higher evaluation is not compelling.  It is the 
recorded blood pressure reading that is contemplated in the 
diagnostic code as having an impact of the Veteran's earning 
capacity, regardless of whether the Veteran is medicated at 
the time or not.  The Board acknowledges that without his 
medication the Veteran's blood pressure readings at the time 
of his April 2007 VA examination, specifically his diastolic 
pressure, were significantly higher than all of the other 
recorded readings.  However, those readings were outliers as 
blood pressure readings taken in the months prior and the 
months after were consistently lower.  Therefore the Board 
does not interpret this isolated higher finding as warranting 
a higher evaluation.  While VA cannot require a veteran to 
undergo treatment for a service connected disability, the 
Board sincerely hopes that the Veteran would not jeopardize 
his health in pursuit of a higher disability rating.  Thus 
the 10 percent evaluation under DC 7101 is the highest 
schedular evaluation warranted for this disability.
 
Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent or indeed 
any periods of hospitalization because of the service-
connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where the currently assigned 10 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd 
v. Brown, 9 Vet. App. 88, 94-96 (1996)); Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Thus, the Board finds that the Veteran's service-connected 
hypertension warrants a 10 percent, but not higher, 
throughout the pendency of this claim and appeal.  Therefore 
staged ratings are not warranted.  Fenderson, supra.  




ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


